--------------------------------------------------------------------------------

Exhibit 10.6
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
This INTELLECTUAL PROPERTY SECURITY AGREEMENT (“IP Security Agreement), dated as
of February 13, 2017, is made by and among RiceBran Technologies, a California
corporation (the “Company”), all of the Subsidiaries of the Company (such
subsidiaries, the “Guarantors” and together with the Company, the “Debtors”) and
the holders of the Company’s Senior Secured Convertible Debentures due two (2)
years following their issuance, in the original aggregate principal amount of
$6,600,000 (collectively, the “Debentures”) signatory hereto, their endorsees,
transferees and assigns (collectively, the “Secured Parties”).
 
W I T N E S S E T H:


WHEREAS, the Company has entered into a Securities Purchase Agreement with
certain purchasers (“Purchasers”) dated as of February 9, 2017 (the “Purchase
Agreement”) and a Security Agreement dated as of February 13, 2017 (the
“Security Agreement”) with the Secured Parties hereto;


WHEREAS, pursuant to the Purchase Agreement (as defined in the Debentures), the
Secured Parties have severally agreed to extend the loans to the Company
evidenced by the Debentures;


WHEREAS, pursuant to a certain Subsidiary Guarantee, dated as of February 13,
2017 (the “Guarantee”), the Guarantors have jointly and severally agreed to
guarantee and act as surety for payment of such Debentures; and


WHEREAS, in order to induce the Secured Parties to extend the loans evidenced by
the Debentures, each Debtor has agreed to execute and deliver to the Secured
Parties this IP Security Agreement and to grant the Secured Parties, pari passu
with each other Secured Party and through Sabby Management, LLC, who is defined
as the “Agent” in Section 18 of the Security Agreement, a security interest in
certain property of such Debtors to secure the prompt payment, performance and
discharge in full of all of the Company’s obligations under the Debentures and
the Guarantors’ obligations under the Guarantee.


NOW THEREFORE, in consideration of the agreements herein contained and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
 
1.             Grant of Security. Each Debtor hereby unconditionally and
irrevocably pledges, grants and hypothecates to the Secured Parties for the
ratable benefit of the Secured Parties a security interest in and to, a lien
upon and a right of set-off against all of the respective right, title and
interest of each such Debtor in, to and under the following (the “IP
Collateral”):
 

--------------------------------------------------------------------------------

(a)         the patents and patent applications set forth in Schedule 1 hereto
and all reissues, divisions, continuations, continuations-in-part, rights of
priority, renewals, extensions, reexaminations, and reissues thereof and
amendments thereto (the “Patents”);
 
(b)         the trademark registrations and applications set forth in Schedule 2
hereto, together with all of the goodwill connected with the use thereof and
symbolized thereby and all extensions and renewals thereof (the “Trademarks”),
excluding only United States intent-to-use (“ITU”) trademark applications to the
extent that, and solely during the period in which, the grant, attachment, or
enforcement of a security interest therein would, under applicable federal law,
impair the registrability of such applications or the validity or enforceability
of registrations issuing from such ITU applications;
 
(c)          the copyright registrations, applications and copyright
registrations and applications exclusively licensed to each Debtor set forth in
Schedule 3 hereto, and all extensions and renewals thereof (the “Copyrights”);
 
(d)         all rights of any kind whatsoever of each such Debtor accruing under
any of the foregoing IP Collateral provided by applicable law of any
jurisdiction, by international treaties and conventions and otherwise throughout
the world;
 
(e)         any and all royalties, fees, income, payments and other proceeds now
or hereafter due or payable with respect to any and all of the foregoing; and
 
(f)          any and all claims and causes of action with respect to any of the
foregoing, whether occurring before, on or after the date hereof, including all
rights to and claims for damages, restitution and injunctive and other legal and
equitable relief for past, present and future infringement, dilution,
misappropriation, violation, misuse, breach or default, with the right but no
obligation to sue for such legal and equitable relief and to collect, or
otherwise recover, any such damages.
 
2.             Recordation.  Each Debtor authorizes the Commissioner for
Patents, the Commissioner for Trademarks and the Register of Copyrights and any
other government officials to record and register this IP Security Agreement
upon request by the Agent or any Secured Party.  Upon discharge in full of the
Company’s and Debtors’ obligations under the Debentures and Security Agreement
and the Guarantors’ obligations under the Guarantee, and written notification of
discharge in full from the Agent on behalf of all Secured Parties, Company and
Debtors are authorized to record with the foregoing government agencies and
officials the documents necessary to release the security interests granted on
the IP Collateral under this Agreement.
 
3.             Loan Documents.  This IP Security Agreement has been entered into
pursuant to and in conjunction with the Purchase Agreement, Security Agreement,
Debentures, and Guarantee which are hereby incorporated by reference.  The
provisions of the Security Agreement shall supersede and control over any
conflicting or inconsistent provision herein.  The rights and remedies of the
Agent and Secured Parties with respect to the IP Collateral are as provided by
the Purchase Agreement, Security Agreement, Debentures, and Guarantee and
related documents, and nothing in this IP Security Agreement shall be deemed to
limit such rights and remedies.
 
2

--------------------------------------------------------------------------------

4.             Execution in Counterparts.  This IP Security Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page to this IP Security Agreement by facsimile or in
electronic format (i.e., “pdf” or “tif”) format shall be effective as delivery
of a manually executed counterpart of this IP Security Agreement.
 
5.             Successors and Assigns.  This IP Security Agreement will be
binding on and shall inure to the benefit of the parties hereto and their
respective successors and assigns.
 
6.             Governing Law.  This IP Security Agreement and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this IP Security Agreement
and the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the laws of the United States and the State of New
York, without giving effect to any choice or conflict of law provision or rule
(whether of the State of New York or any other jurisdiction).


[SIGNATURE PAGE FOLLOWS]
 
3

--------------------------------------------------------------------------------

Exhibit 10.6
 
IN WITNESS WHEREOF, the parties hereto have caused this IP Security Agreement to
be duly executed on the day and year first above written.



RICEBRAN TECHNOLOGIES        
By:
/s/ Robert Smith
   
Name: Robert Smith
   
Title: Chief Executive Officer
 

   
HEALTHY NATURAL INC.
NUTRACEA, LLC
RICE RX, LLC
RICE SCIENCE, LLC
THE RICEX COMPANY
RICEX NUTRIENTS, INC.
SRB-MERM, LLC
SRB-LC, LLC
SRB-MT,LLC
SRB-WS, LLC
SRB-IP, LLC
     

By:
/s/ J. Dale Belt
   
Name: J. Dale Belt
   
Title: Secretary
 

 
4

--------------------------------------------------------------------------------

SCHEDULE 1


PATENTS AND PATENT APPLICATIONS


Issued United States Patents


Patent
No.
Title
Filing
Date
Notes
6,902,739
Methods for Treating Joint Inflammation, Pain, and Loss of Mobility
Nov 6,
2001
Method of Use: treating lameness and motility in animals
5,985,344          
Process for Obtaining Micronutrient Enriched Rice Bran Oil
Aug 31,
1998
Method of Making: rice bran oil with enhanced anti-oxidant content
6,126,943          
A Method for Treating Hypercholesterolemia, Hyperlipidemia, and Atherosclerosis
Aug 28,
1998
Method of Use: lowering cholesterol in mammals
6,303,586
A Method for Treating Diabetes, Hyperglycemia and Hypoglycemia
Aug 28,
1998
Method of Use: control serum glucose in mammals
6,350,473
Method for Treating Hypercholesterolemia, Hyperlipidemia, and Atherosclerosis
Jul 24,
2000
Method of Use: controlling serum glucose
6,558,714
Method for Treating Hypercholesterolemia, Hyperlipidemia, and Atherosclerosis
Nov 16,
2001
Method of Making: SRB derivatives (RiBalance, RiSolubles and RiFiber)
6,733,799
Method for Treating Hypercholesterolemia, Hyperlipidemia, and Atherosclerosis
May 5,
2003
Method of Use: inhibiting platelet aggregation and HMGCoA reductase in a mammal

 
5

--------------------------------------------------------------------------------

Issued Foreign Patents



 
Application/Patent  No.
 
Title
 
Canada 2,305,665
 
Supportive Therapy for Diabetes, Hyperglycemia and Hypoglycemia
 
Canada 2,454,658
 
Methods for Treating Joint Inflammation, Pain and Loss of Mobility
 
India 221444
 
Supportive Therapy for Diabetes, Hyperglycemia and Hypoglycemia
 
India 233702
 
Method for Treating Hypercholesterolemia, Hyperlipidemia, and Atherosclerosis
 
Mexico 232655
 
Supportive Therapy for Diabetes, Hyperglycemia and Hypoglycemia
 
Mexico 286309
 
Supportive Therapy for Diabetes, Hyperglycemia and Hypoglycemia
 
China ZL 98810675.2
 
Supportive Therapy for Diabetes, Hyperglycemia and Hypoglycemia
 
Singapore 71377
 
Supportive Therapy for Diabetes, Hyperglycemia and Hypoglycemia
 
Korea 0583211
 
A Method for Treating Diabetes, Hyperglycemia and Hypoglycemia




 
Australia 751704
 
Supportive Therapy for Diabetes, Hyperglycemia and Hypoglycemia
 
New Zealand 503648
 
Supportive Therapy for Diabetes, Hyperglycemia and Hypoglycemia
 
Australia 2002315558
 
Methods for Treating Joint Inflammation, Pain and Loss of Mobility
 
Europe:
UK 1011702; France 1011702; Germany 69842477.8
 
Supportive Therapy for Diabetes, Hyperglycemia and Hypoglycemia
 
Europe:
UK 141966; EU 141966
 
Methods for Treating Joint Inflammation, Pain and Loss of Mobility
 
Hong Kong (Europe) 1065943
 
Methods for Treating Joint Inflammation, Pain and Loss of Mobility

 
6

--------------------------------------------------------------------------------

SCHEDULE 2


TRADEMARK REGISTRATIONS AND APPLICATIONS


NUTRACEA / RICEBRAN TECHNOLOGIES:


TRADEMARK/SERVICEMARK
REG. #
SERIAL #
FILE
DATE
STATUS
STATE /
COUNTRY
 
Ricebran Technologies
         
1
THE RICE PATTY COLLECTION
3229286
78777214
12/20/2005
Registered
USA
2
RISOLUBLES
2461604
76045704
5/10/2000
Registered
USA
3
[image0.jpg]
2461745
76070970
6/15/2000
Registered
USA
4
DR. VETZ
3256988
78596468
3/28/2005
Registered
USA
5
EQUINE SHINE STABILIZED RICE BRAN
2659543
78075504
7/24/2001
Registered
USA
6
NUTRACEA
2658784
76313803
9/17/2001
Registered
USA
7
SERVING MANKIND
3410639
78791191
1/13/2006
Registered
USA
8
PELOTAS
3652856
77597273
10/21/2008
Registered
USA
9
RIBALANCE
3581499
77383574
1/29/2008
Registered
USA
10
RIPROSPORT
3948284
77670444
2/13/2009
Registered
USA
11
NUTRITION BY NATURE
4266719
85451243
10/19/2011
Registered
USA
12
RICEBRAN TECHNOLOGIES
4512804
85734998
9/21/2012
Registered
USA
13
RICEBRANTECH
4573008
85741584
9/28/2012
Registered
USA
14
PRORYZA
4683405
85882576
3/21/2013
Registered
USA
15
RIBRAN
4820516
86172636
1/22/2014
Registered
USA
16
NUKACHA THE POWER OF RICE BRAN AND GREEN TEA (AND DESIGN)
 
86644692
5/28/2015
Pending
USA
17
NUKACHA (DESIGN)
4990087
86644708
5/28/2015
Registered
USA

 
7

--------------------------------------------------------------------------------

SCHEDULE 3


COPYRIGHT REGISTRATIONS
 
NONE.
 
 
8

--------------------------------------------------------------------------------